Dear Mr. Pecot:
On behalf of St. Helena Parish Hospital Service District #1 (the "District"), District Attorney Duncan S. Kemp, III has asked that we render an opinion to you regarding certain surplus land owned by the District.  According to your correspondence, the land in question was purchased by the District for the original purpose of constructing an assisted living center for the use of the elderly and disabled of the District.  However, in order to comply with federal regulations in connection with a loan from the Rural Economic and Community Development division of the U.S. Department of Agriculture, the assisted living center will be constructed and owned by a non-profit corporation (the "Corporation") instead of the District.
Specifically, you are interested in determining whether, pursuant to Attorney General Opinion No. 90-143, the District can sell this surplus land to the Corporation for fair market value pursuant to a private sale.  Opinion No. 90-143 pertinently provides:
     "A hospital service district is a duly constituted political subdivision of the State of Louisiana. La. R.S. 46:1051. Although there is no specific statute authorizing the private sale of surplus property by a duly constituted political subdivision, it has been held that such an entity has full and complete authority and capacity to sell its idle and surplus real estate at private sale.  Alexis v. Kare-Sue, Inc., et al,  187 So.2d 476 (4th Cir. 1966).
     "There is no particular procedure for the sale of this property except that it should be sold in a manner which is deemed to be most advantageous to the political subdivision. Opinion of the Attorney General No. 74-1304."
The Alexis case, upon which Opinion No. 90-143 is based, held that a water district that has been statutorily granted "all the powers of a corporation" could sell property at a private sale.  We note that R.S. 46:1060 endows hospital districts with all of the powers of a corporation.
In accordance with Attorney General Opinion No. 90-143 and theAlexis case, it is the opinion of this office that the District can sell surplus immovable property for fair market value at private sale.  In order to establish the fair market value of the land, the District should obtain appropriate appraisal of the land.
It should be noted that another opinion of this office, Attorney General Opinion No. 79-295 reaches a result different from that reached herein and in Atty. Gen. Op. No. 90-143.  Atty. Gen. Op. No. 79-295 is hereby recalled.
We trust the foregoing to be of assistance to the District.
Yours very truly,
 RICHARD P. IEYOUB ATTORNEY GENERAL
                              By: _______________________________________  JEANNE-MARIE ZERINGUE BARHAM
Assistant Attorney General
RPI:JMZB:jv
Date Received: 9/9/96
Date Released:
Jeanne-Marie Zeringue Barham Assistant Attorney General